Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000078
                                                       04-MAR-2013
                                                       09:33 AM


                          SCPW-13-0000078

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL C. TIERNEY, Petitioner,

                                vs.

  THE HONORABLE RICHARD K. PERKINS, Judge of the Circuit Court
       of the First Circuit, State of Hawai#i, Respondent.


                        ORIGINAL PROCEEDING
                      (S.P.P. No. 12-1-0011)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on February 7,

2013, and the record, it appears that petitioner fails to

demonstrate a clear and indisputable right to relief.     See HRPP

40(f) and (i).   Although petitioner is entitled to a timely

ruling on his Rule 40 petition, he is not entitled to the

mandamus relief requested at this time.     See Kema v. Gaddis, 91

Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, March 4, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack




                                  2